Name: Commission Regulation (EEC) No 2984/87 of 5 October 1987 opening intervention buying of cereals
 Type: Regulation
 Subject Matter: trade policy
 Date Published: nan

 No L 283/ 10 Official Journal of the European Communities 6 . 10 . 87 COMMISSION REGULATION (EEC) No 2984/87 of 5 October 1987 opening intervention buying of cereals Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 7 ( 1 ) thereof, Whereas Article 7 of Regulation (EEC) No 2727/75 lays down the conditions in which intervention buying is opened ; whereas general rules on intervention are laid down in Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3) ; whereas detailed implementing rules are laid down in Commission Regulation (EEC) No 2232/87 of 23 July 1987 laying down detailed rules applying to intervention purchasing of cereals (4) ; whereas in the light of the abovementioned provisions interven ­ tion should be opened in all Member States from 1 October 1987 : HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall buy in common wheat, durum wheat, barley and rye offered to them from 1 October 1987. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 October 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 182, 3 . 7. 1987, p. 40. (3) OJ No L 139, 24. 5 . 1986, p. 36. (4) OJ No L 206, 28 . 7 . 1987, p. 16.